Citation Nr: 0211246	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-19 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a hemangioma, variously 
diagnosed including a thoracic hemangioma.

(The claims of entitlement to increased evaluations for 
residuals of a gunshot wound (GSW) to the right shoulder with 
injury to Muscle Group I, and for residuals of a GSW to the 
left shoulder with old fracture of the scapula and injury to 
Muscle Groups IV and XX; and entitlement to a total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU) are the subject of a 
future decision.)


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The veteran had recognized guerilla service from November 
1942 to July 1945.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from an April 1995 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.  The RO 
denied entitlement to increased evaluations for the service-
connected bilateral shoulder GSW residuals and a TDIU.

In October 197 the RO denied entitlement to service 
connection for a thoracic hemangioma.

In April 1998 the Board remanded the case to the RO for 
additional development and adjudicative actions.  

In December 2000 the RO most recently affirmed the 
determinations previously entered, and has returned the case 
to the Board for further appellate review.

The Board is undertaking additional development on the issues 
of entitlement to increased evaluation for residuals of a GSW 
to the right (major) shoulder with injury to Muscle Group I, 
and residuals of a GSW to the left (minor) shoulder with old 
fracture of the scapula and injury to Muscle Groups IV and 
XX; and entitlement to a TDIU pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing such issues.



FINDINGS OF FACT

1.  Service-connection is established for residuals of a GSW 
to the right (major) shoulder with injury to Muscle Group I 
and residuals of a GSW to the left (minor) shoulder with old 
fracture of the scapula and injury to Muscle Groups IV and 
XX. 

2.  A hemangioma, variously diagnosed, including a thoracic 
hemangioma was not shown in active service or for many years 
thereafter.

3.  The probative, competent medical evidence of record fails 
to demonstrate an etiologic link between the hemangioma, 
variously diagnosed, including a thoracic hemangioma first 
manifested in 1972, with active service.

4.  A hemangioma, variously diagnosed, including a thoracic 
hemangioma first noted in 1972, was removed without any 
competent evidence of current chronic hemangioma residuals.  

5.  The probative, competent medical evidence of record fails 
to currently demonstrate evidence of a chronic hemangioma, 
variously diagnosed including a thoracic hemangioma or a 
residual thereof that is causally related to a service-
connected disability. 


CONCLUSION OF LAW

A hemangioma, variously diagnosed, including a thoracic 
hemangioma was not incurred in or aggravated by active 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 (1995). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A hemangioma, however, diagnosed including a thoracic 
hemangioma was not shown in active service.

VA examination reports dated between September 1952 and 
October 1957 are silent for a hemangioma, however diagnosed 
including a thoracic hemangioma.  

Veterans Memorial Hospital records for hospitalization from 
January 1972 to April 1972 first reveal manifestations of a 
hemangioma diagnosed as a capillary hemangioma.  It was noted 
on hospital admission that the veteran developed the sudden 
onset of paraparesis and numbness in the lower extremities 
four months prior to hospital admission due to carrying a 
heavy weight.  He felt a "snap" in his upper back.  

It was noted that several days later he felt a sensation of 
heaviness, numbness and weakness progressively spreading to 
the flanks and the lower extremities.  While hospitalized, 
diagnostic work-ups were normal except for a myelography 
which showed complete obstruction of dye at the level of the 
7th thoracic vertebral body.  Because of the progression of 
lower extremity numbness and weakness, he was referred to 
neurology.  

Following a neurological examination the veteran was referred 
for a myelogram to rule out spinal cord tumor.  After the 
results were reviewed by the medical staff, he was 
transferred to the surgical ward for a laminectomy.  
Operative diagnosis was neurofibroma T7-T8.  A laminectomy at 
T-6-7-8 was undertaken in February 1972.  The removed tumor 
mass was referred to pathology for testing. 

A March 1972 postoperative hospital record shows that a 
diagnosis of spinal cord lesion with herniation of 
intervertebral disc was noted at the time of the veteran's 
hospital admission based on his four month history of lower 
extremity symptoms prior to hospital admission.  

It was noted that the operative diagnosis was neurofibroma 
which was subsequently changed to hemangioma based on the 
histology-pathology report.  The veteran was noted as 
markedly improved, postoperatively. 

A mid 1974 Veterans Memorial Hospital summary refers to a 
history of laminectomy with excision of thoracic hemangioma 
in 1972.  No other pertinent findings were noted.

A March 1999 special VA orthopedic examination shows that the 
medical specialist reviewed the veteran's claims file.  
Following a review of the claims file and examination 
findings, the medical specialist opined that the 
thoracic/capillary hemangioma as first manifested and excised 
in 1972, was without any etiologic link to service-connected 
connected residuals of a GSW to the right (major) shoulder 
with injury to Muscle Group I and/or residuals of a GSW to 
the left (minor) shoulder with old fracture of the scapula 
and injury to Muscle Groups IV and XX.  

Moreover, it was indicated that the record was without 
evidence of chronic residuals of the thoracic/capillary 
hemangioma excised in 1972, or evidence of aggravation by 
service-connected disabilities.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.  
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2001).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. 1154(b); 38 C.F.R. 
3.303(a), 3.304.

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. 1154(b); 38 C.F.R. 
3.303(a), 3.304.  Collette v. Brown, 82nd F.3d, 389 (Fed. 
Cir. 1996).

Disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 

Analysis 
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

This case was previously remanded by the Board in order to 
obtain additional evidence pertinent to the veteran's claim.  
The veteran was afforded a special VA examination with 
opinion pertaining to his claim of entitlement to service 
connection for hemangioma, variously diagnosed including 
thoracic hemangioma.  

In its rating decision, statement of the case, and associated 
correspondence, the RO in the aggregate essentially notified 
the appellant which portion of the evidence was to be 
submitted by him and which was to be provided by VA 
consistent with section 5103A.  

The RO in effect indicated to the appellant that VA would 
obtain records for him which he adequately identified and 
authorized for release.  Therefore, such notification to the 
appellant satisfies the requirement that VA advise the 
appellant as to which evidence, if any, he is to submit, and 
which VA will obtain.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); see Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).

In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.

There is no useful purpose in remanding the issue decided 
below.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.   

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc),  vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000)(CAFC); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case to the RO for the sole purpose of 
applying the new law per se to the veteran's case would be 
superfluous and serve no useful purpose.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service Connection

A comprehensive review of the record shows that the veteran's 
thoracic/capillary  hemangioma as first manifested and 
excised in 1972, was not shown other than as a benign tumor 
mass.  

Importantly, the thoracic/capillary hemangioma was not shown 
in service nor manifested until many years following 
separation therefrom.  Significantly, the hemangioma as first 
shown in 1972, is without any competent medical evidence of a 
nexus or etiologic link to any incident of active service.  
Neither the veteran nor his representative contend otherwise.  
The Board notes in passing that certainly it has been 
recognized that the appellant is a combat veteran.  
Accordingly, the Board has considered application of the 
criteria under 38 U.S.C.A. § 1154 as to the facts and 
circumstances of his service, etc.  However, as the Board 
will discuss below, the no evidence of a hemangioma or 
residuals thereof, and the veteran's argument is not 
predicated on incurrence of such disorder coincident with 
active service, but as secondary to service-connected 
disabilities.

Rather, the veteran primarily limits his argument to the 
onset of chronic thoracic/capillary hemangioma or residuals 
thereof as secondary to service-connected residuals of a GSW 
to the right (major) shoulder with injury to Muscle Group I 
and/or residuals of a GSW to the left (minor) shoulder with 
old fracture of the scapula and injury to Muscle Groups IV 
and XX.  

Significantly, the Board notes that in August 1999 the 
veteran was afforded a special VA examination with respect to 
his claim of entitlement to service connection for thoracic 
hemangioma.  Following a review of the veteran's claims file 
and examination findings, the medical specialist opined that 
there were no chronic residuals of thoracic hemangioma found 
on examination.  

Moreover, the medical specialist stated that there was no 
etiologic link between the veteran's service-connected 
residuals of a GSW to the right (major) shoulder with injury 
to Muscle Group I and/or residuals of a GSW to the left 
(minor) shoulder with old fracture of the scapula and injury 
to Muscle Groups IV and XX and the hemangioma removed in 
1972.  The medical specialist noted that the record lacked 
evidence showing aggravation of hemangioma by service-
connected GSW disabilities.  The veteran has not submitted 
any competent medical evidence that contradicts the opinion 
expressed by the VA medical specialist in August 1999.  

The veteran presently maintains that he developed chronic 
hemangioma residuals as secondary to service-connected 
residuals of a GSW to the right (major) shoulder with injury 
to Muscle Group I and/or residuals of a GSW to the left 
(minor) shoulder with old fracture of the scapula and injury 
to Muscle Groups IV and XX.  

The CAVC has held that while a lay person is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

As chronic hemangioma disability, variously diagnosed 
including thoracic hemangioma or a residual thereof is not 
shown by the evidence of record, the first requirement for a 
grant of service connection is not shown.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for chronic hemangioma 
disability, variously diagnosed including thoracic hemangioma 
or a residual thereof.  See Gilbert, supra.


ORDER

Entitlement to service connection for a hemangioma, variously 
diagnosed including a thoracic hemangioma, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

